EXHIBIT 10(b)1


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


ALABAMA POWER COMPANY


The following are the annual base salaries of the current Chief Executive
Officer and Chief Financial Officer of Alabama Power Company and certain other
current or former executive officers of Alabama Power Company who served during
2009.


Charles D. McCrary
President and Chief Executive Officer
$701,976
Art P. Beattie*
Executive Vice President, Chief Financial Officer and
Treasurer
$535,000
Mark A. Crosswhite
Executive Vice President
$307,057
Steven R. Spencer
Executive Vice President
$390,562
Jerry L. Stewart
Senior Vice President
$364,132
Philip Raymond**
Executive Vice President, Chief Financial Officer
and Treasurer
$257,707







*         Through August 12, 2010
**         From August 13, 2010





